Citation Nr: 1454308	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  10-04 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an initial compensable rating for hemorrhoids.

3.  Entitlement to service connection for left lateral epicondylitis.

4.  Entitlement to service connection for right sided chest pain.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a stomach virus/gastroenteritis.

7.  Entitlement to service connection for elevated liver enzymes.

8.  Entitlement to service connection for a prostate disability.   



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to December 1975, from November 1990 to November 1991, and from May 2002 to May 2003.  The Veteran's active service included service in Southwest Asia from January 1991 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board notes that the Veteran also perfected an appeal with regard to the issue of entitlement to service connection for a right knee disability.  However, service connection for a right knee disability was granted in an April 2014 rating decision.  Therefore, this issue is not before the Board.  


FINDINGS OF FACT

1.  For the entire appeal period at issue, the Veteran's hearing loss was not shown to be manifested by hearing acuity that was worse than level III hearing in the right ear or worse than level I hearing in the left ear.

2.  The Veteran failed to report to a VA examination scheduled in conjunction with his initial claim of service connection for hemorrhoids; the available evidence does not reflect that the Veteran's hemorrhoids are large or thrombotic and irreducible, with excessive redundant tissue evidencing frequent recurrences.  

3.  The claims file is void of any competent evidence linking a diagnosis of left lateral epicondylitis to the Veteran's active service.  

4.  The claims file is void of any competent evidence linking a disability manifested by ride sided chest pain to the Veteran's active service.  

5.  The claims file is void of any competent evidence linking a diagnosis of hypertension to the Veteran's active service. 

6.  The claims file is void of any competent evidence linking stomach virus/gastroenteritis to the Veteran's active service.  

7.  The claims file is void of any competent evidence linking a disability manifested by elevated liver enzymes to the Veteran's active service.  

8.  The claims file is void of any competent evidence linking a diagnosed prostate disability to the Veteran's active service.  


CONCLUSIONS OF LAW

1.  Criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 (2014).

2.  Criteria for an initial compensable rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2014). 

3.  Criteria for service connection for left lateral epicondylitis have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014). 

4.  Criteria for service connection for right sided chest pain have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014). 

5.  Criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014). 

6.  Criteria for service connection for stomach virus/gastroenteritis have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014). 

7.  Criteria for service connection for elevated liver enzymes have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014). 

8.  Criteria for service connection for a prostate disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, the Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Available service treatment records and various private treatment records have been obtained.  The Veteran did not request a hearing before the Board or a Decision Review Officer.  

A number of service treatment records have been obtained, although it would appear that some of the Veteran's service treatment records have regrettably, with the exception of several records supplied by the Veteran, not been located.  VA has undertaken considerable meaningful development in an effort to obtain the records. The National Personnel Records Center (NPRC) was contacted, as was the Veteran's reserve unit (90th Regional Support Group in San Antonio).  

VA will make as many requests as are necessary to obtain relevant records from a Federal Department or agency and will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2).  Here, the Board concludes that such a search would be futile as the numerous searches conducted by VA have failed to locate any additional records. Therefore, a remand is not necessary to seek any treatment records.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

The Board acknowledges that when Federal records are unavailable, VA has a duty to notify the Veteran either orally or in writing.  See 38 C.F.R. § 3.159(e).  In this case, the Veteran was advised in several letters that his service treatment records were unavailable and he was requested to supply any records in his possession.  

A VA audiological examination was conducted in May 2008, which describe the disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Of note the VA examiner in 2008, specifically noted the Veteran's complaints that he found it hard to hear with background noise.  As such, the audiologist fully described the functional effects caused by the Veteran's hearing disability in her final report.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Moreover, the Veteran has not objected to the adequacy of  this examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

Additionally, there has been no allegation that the Veteran's service-connected hearing loss disability has worsened since his most recent VA examinations.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (explaining that the requirement of a "contemporaneous" examination does not require a new examination based upon the mere passage of time).

The Veteran was scheduled for an examination of his left lateral epicondylitis and hemorrhoids, but he failed to report and has not offered good cause for such absence.

With regard to the claims for a stomach virus/gastroenteritis and right sided chest pain, the Veteran was provided with a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes.  The VA examiner had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  

While a VA medical opinion was not provided in this case with regard to the claims of entitlement to service connection for hypertension, elevated liver enzymes, and a prostate disability, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case fails to establish a current diagnoses of left lateral epicondylitis, hypertension, a disability manifested by elevated liver enzymes, or a prostate disability at any time during the course of the Veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran has submitted no current medical evidence of any of the claimed disorders.  Instead, he has merely requested that service connection be granted for the claimed disabilities at issue.  As such, his lay assertions are insufficient to trigger VA's duty to provide examinations with opinions.  See Waters, 601 F.3d 1274 . 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

A.  Bilateral Hearing Loss

For historical purposes, the Veteran filed for service connection for bilateral hearing loss in September 2007.  His claim was granted in an October 2008 rating decision under Diagnostic Code 6100 for sensorineural hearing loss.  38 C.F.R. §4.85.  A noncompensable rating was assigned effective from September 17, 2007.  The Veteran disagreed with the rating assigned, and this appeal ensued.  

In his notice of disagreement, the Veteran asserted that the rating decision had identified only 92 percent speech discrimination finding for his left ear and had excluded right ear speech discrimination estimated between 68-74, and identified the following puretone threshold average decibel hearing loss: [48] Left Ear, and [64] Right Ear.  He asserted that the RO misinterpreted Table VI because of the failure to acknowledge the speech discrimination percentage in his right ear.  He asserted that had this calculation been made properly, his hearing impairment would have been rated between 10 and 20 percent disabling.  The Board has reviewed the Veteran's concerns that the RO misinterpreted the results of the audiometric testing, but as addressed below, the evidence does not support a compensable rating for the Veteran's bilateral hearing loss.

Ratings for defective hearing range from 0 percent to 100 percent, based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral, to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  That numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b). 

In connection with his appeal, the Veteran was provided with a VA audiological examination in May 2008, audiometric testing using air conduction revealed puretone thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
60
55
65
70
65
LEFT
40
25
40
60
65
 
The examiner noted that the air conduction study was better than the bone conduction study to reflect the Veteran's hearing disability.  

The average decibel loss in the right ear was 64; the average decibel loss in the left ear was 48.  Speech testing revealed speech recognition ability of 80 percent in the right ear and 92 percent in the left ear.  

A review of the May 2008 audiometric examination, and using the speech discrimination scores from the audiogram, correlates to level IV hearing in the right ear using Table IV and level V using Table VIA.  It corresponds to level I in the left ear.  38 C.F.R. § 4.85, Table VI.  The Veteran's left ear does not qualify as an exceptional pattern of hearing loss.  38 C.F.R. § 4.86.  As shown, his decibel loss in the left ear was not 55 decibels or more at either 1000 or 2000 Hertz in either ear, nor was his decibel loss 70 decibels or more at 2000 Hertz in either ear.

The combination of level V and level I corresponds to a 0 percent disability rating.  38 C.F.R. § 4.85, Table VII.  The ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In the Veteran's case, that results in a 0 percent rating. 

Consequently, based on the results of the examination of record, the Board concludes that the Veteran's bilateral hearing loss is consistent with no more than a 0 percent rating for the entire appeal period at issue.  The evidence does not support the assignment of a rating higher than 0 percent for hearing loss.
B.  Hemorrhoids

For historical purposes, the Veteran filed for service connection for hemorrhoids loss in September 2007.  His claim was granted in an October 2008 rating decision with a noncompensable rating assigned pursuant to Diagnostic Code 7336 for hemorrhoids.  38 C.F.R. §4.114.  The Veteran disagreed with the rating assigned, and this appeal ensued.  

Under Diagnostic Code 7336, a 0 percent rating is warranted when there is mild or moderate symptomatology.  A 10 percent rating is warranted when hemorrhoids are large or thrombotic and irreducible, with excessive redundant tissue evidencing frequent recurrences.  A 20 percent rating is warranted when there is persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

A review of the Veteran's STRs reflects a report of rectal bleeding in October 1991 and a diagnosis of internal hemorrhoids in November 1991.  A diagnosis of hemorrhoidal bleeding was rendered in November 2002.  In December 2002, the Veteran was assessed with grade II internal hemorrhoids.  Physical examination reveals that a chronic fissure at 12 o'clock was noted.  He was treated with banding.  

In this case, the Veteran was awarded service connection for hemorrhoids based on his available STRs.  However, the Veteran did not identify any additional treatment records related to treatment for hemorrhoids post-service.  That is, no medical evidence is of record showing current treatment of hemorrhoids during the course of his appeal.  

The Veteran was scheduled for a VA examination in October 2008 in an effort to obtain evidence as to the current state of his hemorrhoids, but he failed to report and did not provide any good cause for his absence.  Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  See also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("the duty to assist is not always a one-way street," and a veteran has an obligation to assist in the development of his claim).  Unfortunately, as noted there is no medical evidence of record showing the condition of the Veteran's service connected hemorrhoids during the course of his appeal.

In his notice of disagreement, the Veteran argued that a 20 percent rating should have been warranted based on persistent bleeding.  He added that proof of this could be found in a November 30, 2002 EMT/ER treatment record for Lower GI Bleeding, hemorrhiodal bleeding, in a December 2-19, 2002 Military Consultation Sheet showing surgery for internal hemorroieis and persistent hematochezia.  

The Board will address these arguments in turn.  First, a 20 percent rating requires both persistent bleeding, and  secondary anemia.  As such, the showing of bleeding hemorrhoids alone is insufficient.  Second, the relevant evidence as to the state of the Veteran's hemorrhoids for the purpose of his appeal is the condition of the hemorrhoids during the course of the appeal, not five years or more before he applied for service connection.  It was for this reason that the Veteran was scheduled for an examination.  Unfortunately, the Veteran failed to show for the scheduled examination and has not offered good cause for his absence.  

The Veteran has argued that failure to report to an examination is not a valid reason to deny a claim for service connection, but that was not done here.  The Veteran was in fact granted service connection for hemorrhoids, but assigned a noncompensable rating.  The Board is also rating the Veteran's disability based on the evidence of record, but as discussed above, the evidence of record does not show that during the course of the Veteran's appeal his hemorrhoids have been large or thrombotic and irreducible, with excessive redundant tissue evidencing frequent recurrences; or that they have resulted in either persistent bleeding with secondary anemia, or in fissures.  

Consequently, a compensable rating is not warranted for the service-connected hemorrhoids, and the Veteran's claim is denied.  



III.  Extraschedular Considerations

The Board has additionally considered whether referral for consideration of an extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1).  The Court of Appeals for Veterans Claims has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

Extraschedular Consideration 

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Only if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, so is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"); Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  

In the present case, the Board has considered the complaints of difficulty hearing with background noise, as voiced by the Veteran.  However, the schedular rating criteria specifically provides for ratings based on all levels of hearing loss, and even considers certain exceptional hearing patterns such as the Veteran's right ear within the fabric of the schedular rating criteria, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  The Veteran's complaints concern difficulty hearing.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veterans' Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

Here, the schedular evaluation for the Veteran's hearing loss disability is not inadequate.  The Veteran's primary complaint is hearing difficulty, as recorded in his VA examination report.  However, diminished auditory acuity is the foundation of the schedular rating.  The Veteran does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

With regard to the Veteran's hemorrhoids, the medical evidence fails to show anything unique or unusual that would render the schedular criteria inadequate.  The Veteran did not report for an examination to assess his claim for hemorrhoids.  The Veteran has not identified any symptomatology that has resulted from his hemorrhoids that has not been contemplated.  As noted in his notice of disagreement, the Veteran argued that he had experienced persistent bleeding, but such a symptom even if it was found  to be present is but one of several requirements for a compensable hemorrhoid rating.  As such, the schedular rating criteria that have been applied in this case reasonably and adequately describe the Veteran's hemorrhoid disability picture and therefore referral for consideration of extraschedular ratings is not warranted. 

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran has not, however, alleged that he is unemployable solely on account of either his service-connected hearing loss or his hemorrhoids.  Thus, the Board finds that Rice is inapplicable since there is no evidence or allegation of unemployability due solely to either the Veteran's service-connected hearing loss or his hemorrhoids.

IV.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.   38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

It appears that some of the Veteran's service treatment records could not be located. In such cases, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt rule due to the absence of possible pertinent service medical records.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

In a case like this in which a claimant's service records are unavailable through no fault of her own, there is a heightened obligation for VA to assist the Veteran in the development of her claim and to provide reasons or bases for any adverse decision rendered without these records.  See id.  This heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995). 

Regulations provide that compensation may be paid to any Persian Gulf War veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  These may include, but are not limited to, muscle pain, joint pain, neurologic signs or symptoms, and symptoms involving the respiratory system.  See 38 C.F.R. § 3.317(b). 

The chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more no later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Id. 

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome (CFS); (2) fibromyalgia; (3) irritable bowel syndrome (IBS);or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  To date, VA has not identified any other medically unexplained chronic multi-symptom illnesses for purposes of 38 C.F.R. § 3.317. 

A.  Left Lateral Epicondylitis

For historical purposes, the Veteran submitted a claim of entitlement to service connection for left lateral epicondylitis in September 2007.  The claim was denied in an October 2008 rating decision.  

Associated with the available STRs is a physical profile dated in May 2000 which reflects a diagnosis of left lateral epicondylitis.  There are no additional STRs which address treatment for or a diagnosis of left lateral epicondylitis.  

However, while the service treatment records show treatment for epicondylitis in service, the records fail to show the presence of left epicondylitis during the course of the Veteran's appeal.  The Veteran did not identify or submit any post-service treatment records reflecting treatment for or a diagnosis of left lateral epicondylitis.  

The Board acknowledges that the Veteran is competent to describe his orthopedic symptoms such as left elbow pain and limitation of motion.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However, the Veteran's statements have not established the presence of continued left elbow pain during the course of his appeal.  For example, in his notice of disagreement, the Veteran simply pointed to the presence of left epicondylitis during service, without alleging that the symptoms had persisted following service.

The Veteran was scheduled for a VA examination of his left elbow to help determine whether there was a current elbow disability, but he failed to report and did not provide good cause for his absence.

As a result, there is no evidence to establish the presence of left lateral epicondylitis during the Veteran's appeal.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The best evidence at this time simply fails to establish the current presence of left lateral epicondylitis as the only evidence of record consists of a January 2000 physical profile report which notes a diagnosis at that time.  There is no other evidence of record indicating treatment for or a diagnosis of left lateral epicondylitis during any period of active service or since those times.  Consequently, entitlement to service connection for left lateral epicondylitis is denied.  

In reaching this conclusion, the Board notes that left lateral epicondylitis is a known clinical diagnosis and therefore it is not contemplated by 38 C.F.R. § 3.317.   
B.  Right Sided Chest Pain  

For historical purposes, the Veteran submitted a claim of entitlement to service connection for right sided chest pain in September 2007.  The claim was denied in an October 2008 rating decision.  

The Veteran is competent to report symptoms such as chest pain as it is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, here, the Veteran has not alleged that he has experienced chest pain during the course of his appeal, only that during service he experienced chest pain. 

A review of the STRs reflects a diagnosis of non-cardiac right sided chest pain in September 2002.  A likely diagnosis of costochondritis was offered.  A January 2003 chest x-ray performed at the Veteran's retirement examination was normal.  

At a January 2013 VA examination, the examiner indicated that the Veteran did not have chest pain and no clinical diagnosis was provided.  The examiner acknowledged that the Veteran had been diagnosed in Afghanistan with costochondritis, but noted that the condition had been treated and had resolved.

Here, there is no competent evidence to relate a current disability, manifested by right sided chest pain, to the Veteran's active service.  Although the Veteran was treated for right sided chest pain in service, diagnosed as costochondritis, no current disability was found at the VA examination in January 2013.  Consequently, the best evidence at this time simply fails to reveal even the existence of the claimed right sided chest pain.  There is no other evidence of record indicating treatment for or a diagnosis of right sided chest pain or costochondritis at any time during the course of the Veteran's appeal.  Consequently, entitlement to service connection for right sided chest pain is denied.

In reaching this conclusion, the Board notes that costochondritis is a known clinical diagnosis and therefore it is not contemplated by 38 C.F.R. § 3.317.  The condition was treated in service, but as noted it was found by a VA examiner to have resolved.   

C.  Hypertension

For historical purposes, the Veteran submitted a claim of entitlement to service connection for hypertension in September 2007.  The claim was denied in an October 2008 rating decision.

A review of the available STRs does not reveal any complaints, findings, or treatment for hypertension.

The Veteran did not submit or identify any post-service treatment records which pertain to his claim for hypertension.  

Here, there is no competent evidence to relate the claimed hypertension to the Veteran's active service.  Moreover, the record is devoid of any objective evidence that hypertension has been diagnosed.  Therefore, evidence of record does not substantiate the criteria for service connection, and the Veteran's claim is denied.  The best evidence at this time simply fails to reveal even the existence of the claimed hypertension as there is no medical evidence of record indicating treatment for or a diagnosis of hypertension.  Consequently, entitlement to service connection for hypertension is denied.  

In reaching this conclusion, the Board notes that even if hypertension were diagnosed, hypertension is a known clinical diagnosis and therefore it is not contemplated by 38 C.F.R. § 3.317.   

D.  Stomach Virus/Gastroenteritis

For historical purposes, the Veteran submitted a claim of entitlement to service connection for a stomach virus/gastroenteritis in September 2007.  The claim was denied in an October 2008 rating decision.

A review of the Veteran's STRs reflects that the Veteran was treated for gastroenteritis in October 2002.

At a January 2013 VA examination, the examiner acknowledged the fact that the Veteran had previously been diagnosed with gastroenteritis, but ultimately concluded that he did not have any current digestive disability.  

Here, there is no competent evidence to relate a current stomach virus/gastroenteritis to the Veteran's active service.  Although the Veteran was treated for gastroenteritis in service, no digestive disability was found at the VA examination in January 2013.  Consequently, the best evidence at this time simply fails to reveal even the existence of a current stomach virus/gastroenteritis.  There is no other evidence of record indicating treatment for or a diagnosis of a stomach virus/gastroenteritis.  

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Veteran's claim of entitlement to service connection for a stomach virus/gastroenteritis is denied.  

In reaching this conclusion, the Board notes no current symptoms of any digestive disability were found on physical examination, therefore this claim is not contemplated by 38 C.F.R. § 3.317.   

E  Elevated Liver Enzymes  

For historical purposes, the Veteran submitted a claim of entitlement to service connection for elevated liver enzymes in September 2007.  The claim was denied in an October 2008 rating decision.

A March 2004 laboratory report from Clinical Pathology Laboratories reflects that liver function tests including aspartate transaminase (AST) and alanine aminotransferase (ALT) were within the normal range.  

There is no other relevant medical evidence of record which include any pertinent laboratory findings or a diagnosis of a liver disability.  

Here, there is no competent evidence to establish a current liver disability.  While the Veteran has asserted that he had elevated liver enzymes, the competent evidence of record does not corroborate a finding of elevated liver enzymes.  The best evidence at this time simply fails to reveal even the existence of the claimed elevated liver enzymes or any liver disability.  Moreover, even if the Veteran submitted evidence of the claimed elevated liver enzymes, this is a laboratory finding and not a disability for VA purposes.  In the absence of a disability manifested by elevated liver enzymes, service connection is denied.  

F.  Prostate Disability

For historical purposes, the Veteran submitted a claim of entitlement to service connection for a prostate disability in September 2007.  The claim was denied in an October 2008 rating decision.

A review of the available STRs does not reveal any complaints, findings, or treatment for any disability of the prostate.  

The Veteran did not identify or submit any post-service treatment records pertaining to treatment for a prostate disability.  

Here, there is no competent evidence to relate the claimed prostate disability to the Veteran's active service.  The best evidence at this time simply fails to reveal even the existence of the claimed prostate disability as there is no medical evidence of record indicating treatment for or a diagnosis of a prostate disability and no evidence linking any such disability to active service.  Consequently, service connection for a prostate disability is denied.  






ORDER

An initial compensable rating for bilateral hearing loss is denied.

An initial compensable rating for hemorrhoids is denied.

Service connection for left lateral epicondylitis is denied.

Service connection for right sided chest pain is denied.

Service connection for hypertension is denied.

Service connection for stomach virus/gastroenteritis is denied.

Service connection for elevated liver enzymes is denied.

Service connection for a prostate disability is denied.   


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


